IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,465



              EX PARTE JONATHAN SHANE ROSS PEAKE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 01-08-05233-CR IN THE 359TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Peake v. State, No. 07-03-00216-CR (Tex. App.–Amarillo 2004, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because, among

other things, he failed to timely notify Applicant that his conviction had been affirmed and failed to

advise him of his right to petition for discretionary review pro se. Appellate counsel filed an affidavit
                                                                                                    2

with the trial court. Based on that affidavit, the trial court has entered findings of fact and

conclusions of law that appellate counsel rendered ineffective assistance. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore,

that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Seventh Court of Appeals in Cause No. 07-03-00216-CR that affirmed his

conviction in Case No. 01-08-05233-CR from the 359th Judicial District Court of Montgomery

County. Applicant shall file his petition for discretionary review with the Seventh Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: December 8, 2010
Do not publish